Dear Mr. Hawkland:
Your request for an Attorney General opinion was forwarded to me for research and reply. You specifically asked which state official or agency should handle the redesign of the state flag.
Our research shows that no statutory directives presently exist that establish, who on behalf of the state is responsible for the redesign of the state flag. LSA-R.S. 49:153(A) provides for the official state flag and LSA-R.S. 49:151(A) provides for the official state seal. Both provisions were recently amended and reenacted by Acts 2006, No. 92 ofthe 2006 Regular Session to provide for the use of an historical depiction of the pelican. Although the redesign of both the flag and the state seal has been authorized through legislation, the new law does not provide for who is responsible for their re-design.
We note that former LSA-R.S. 49:151(A) charged the governor with control over the inscription of the seal. The statute read as follow:
  (A) There shall be a public seal, with such device or inscription as the governor may direct, for the purpose of authenticating the acts of the government of the State of Louisiana. (emphasis added).
The newly enacted LSA-R.S. 49:151(C) now eliminates that charge to the governor. Therefore, it is the opinion of this office that an expression of legislative will is advisable to determine which agency or state official will be responsible for the design of the official state flag and seal. Since the secretary of state is the keeper of the state seal pursuant to LSA-R.S. 49:151(B), it is not unreasonable to grant such authority to the secretary of state.
We hope this opinion has sufficiently addressed your concerns. If our office may be of further assistance, please do not hesitate to contact us.
  Sincerely,
  CHARLES C. FOTI, JR. ATTORNEY GENERAL
  By: ______________________ CHARLENE PATTERSON Assistant Attorney General CCF, Jr./CP